DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 13, and 15-25 are pending in this application.
Claims 17-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 June 2018.

Claims 1-10, 13, 15, 16, and 25 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 26 November 2019:
Claims 1-10, 13, 15, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Capriotti et al. (“Capriotti”, WO 2012/154740, published 15 November 2012) in view of Yu et al. (“Yu ‘418”, US 2005/0196418) and/or Yu et al. (“Yu ‘264”, US 2004/0220264), and in view of Bhagwat et al. (“Bhagwat”, US Patent 5,126,127) and/or Shantha et al. (“Shantha”, US 2011/0052678).
Regarding claims 1-5, 13, and 25, Capriotti teaches antifungal compositions for the treatment of skin and nails (e.g., Title), the composition comprising an iodophor and dimethylsulfoxide (DMSO), wherein the composition is capable of penetrating the unguis to treat the infection (e.g., see paragraph [0004]).  The composition includes PVP-I at about 0.01% to about 10%, such as about 0.2% to about 2.5%, about 0.5% to about 1%, about 0.2%, about 0.5%, and about 1.0% (e.g., see paragraphs [0007], [0048]-[0051]).  The compositions comprises DMSO in the range of 1% to 99.99%, such as 30% to 99.99% (e.g., paragraph [0057]).  Compositions comprising 1.0% - 2.0% PVP-I and 40%-45% DMSO are exemplified (e.g., Examples 43-45, 52-56, 59-62, 74, 76, 77).  The compositions do not require the presence of an additional anti-inflammatory drug.  The compositions may comprise a co-solvent, such as water (e.g., paragraph [0041]) and/or limited amounts of water with DMSO (e.g., paragraph [0053]).  The compositions may further comprise other additional components, such as gels (e.g., paragraph [0046]).  The compositions can be used to treat pathogens responsible for a variety of disease in humans, ranging from mycoses involving unguis, skin, hair, or mucous membranes (e.g., paragraph [0028]). 
While Capriotti teaches the compositions may comprise additional components such as gels, Capriotti does not specifically teach the presence of a gelling agent (claim 
Yu ‘418 and Yu ‘264 both generally teach that, in compositions for delivery of active(s) into the skin and nail plate (e.g., see Yu ‘418, paragraphs [0003], [0029], [0087], and Yu ‘264, paragraphs [0002], [0024], [0027]), typical gel compositions can be prepared by the addition of a gelling agent such as hydroxyethylcellulose, as well as other gelling agents including methyl cellulose, ethyl cellulose, hydroxyethylcellulose, hydroxypropylcellulose, hydroxpropylmethylcellulose, carbomer, or ammonium glycyrrhizate; the preferred concentration of the gelling agent may range from 0.1 to 4 percent by weight (Yu ‘418, paragraph [0095], Yu ‘264, paragraph [0089]).
Shantha teaches a composition that comprises PVP-I and DMSO for ophthalmic use (e.g., paragraphs [0167], [0173]) and may be in the form of a gel (e.g., paragraphs [0100], [0179]).  Shantha teaches that a pH between 4 and 8 is suitable for ophthalmic use (e.g., paragraph [0202]).
Bhagwat generally teaches povidone-iodine solutions are useful for treating the eye and as ophthalmic preparations (e.g., col. 1, lines 33-48), and specifically teaches that PVP-I having a pH of 4.0 to 4.5 is not toxic or irritating to the eye, and has improved stability compared to a solution of higher pH, e.g., pH 5.6 (e.g., see col. 6, line 9-16; col. 7, lines 3-17; Examples 1-6).  Bhagwat exemplifies compositions having 0.2%, 0.4%, and 0.5% PVP-I being stable for greater than 12 months (e.g., see Examples 4-6). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a gelling agent, such as hydroxyethylcellulose, in the composition of Capriotti; thus arriving at the claimed invention. One skilled in the art 
Additionally, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a pH less than 4.5, including when the concentration of gelling agent is 0.25% to 2%; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because the selection of a pH less than 4.5, such as between 4.0 and 4.5, provides the benefit of increased stability for PVP-I, as taught by Bhagwat.
Regarding the limitation that the composition is ‘ophthalmic’, it is noted said limitation recites an intended use of the composition, and does not impart a structural limitation apart from what is already claimed.  Since Shantha teaches compositions which may comprise PVP-I and DMSO and known for ophthalmic use, and Bhagwat teaches povidone-iodine solutions are useful for treating the eye and as ophthalmic preparations, the skilled artisan would reasonably expect the composition of Capriotti to be capable of said intended use, absent objective evidence to the contrary.
Regarding the limitation wherein the composition retains at least 85% of titratable iodine in povidone-iodine starting material for at least 72 hours (claim 1), at least one month (claim 15), or up to 12 months (claim 16), Bhagwat exemplifies compositions 
Regarding the amount of gelling agent (claims 6-10), Yu ‘418 and Yu ‘264 teach the preferred concentration of the gelling agent may range from 0.1 to 4 percent by weight (Yu ‘418, paragraph [0095], Yu ‘264, paragraph [0089]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05 I.

Response to Arguments
Applicant's arguments filed 24 November 2020 have been fully considered but they are not persuasive.  
Applicant first argues Capriotti did not teach a minimum amount of gelling agent is needed to stabilize a composition comprising a low concentration of PVP-I in DMSO/water.  Applicants argues compositions which do not contain gelling agent of at least 0.5% are unstable, citing paragraph [00080] of the specification.  Applicant argues compositions with pH less than 4.5 are stable, while compositions at pH 5.0 to 6.0 are not.  Applicant further argues there is no evidence in the Office Action showing a reasonable expectation of success of stabilizing a low concentration of PVP-I in DMSO with at least 0.5% gelling agent and pH less than 4.5.
This argument is not persuasive.  In response to applicant's arguments against the references individually (in this case, the teachings of Capriotti alone), one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Applicant’s specification states compositions which do not contain gelling agent of at least 0.5% are unstable (paragraph [00080]), Applicant’s own data in the specification does not demonstrate a criticality for the amount of gelling agent, as no amounts below 0.5% are actually tested, and compositions having 0.5% to 2% HEC are stable or unstable, depending on the pH of the composition.  Regarding pH, Applicant’s data in the specification does consistently show compositions having pH 4.5 or less are stable, while those having pH 5.0 and higher are not; however, this is already known from the teachings of Bhagwat, which teaches PVP-I having a pH of 4.0 to 4.5 is not toxic or irritating to the eye, and has improved stability compared to a solution of higher pH, e.g., pH 5.6 (e.g., see col. 6, line 9-16; col. 7, lines 3-17; Examples 1-6).  
Applicant argues the as-filed specification teaches stability of low concentrations of PVP-I in DMSO depends on at least 0.5% gelling and the acidic condition, citing paragraphs [00078], [00087] and [00088].  Applicants asserts Applicant’s “solution” addressed the “problem” of stabilizing low concentrations of PVP-I iodophor in an aprotic DMSO solvent system.  
This argument is not persuasive because Applicant’s specification does not teach a problem of instability of PVP-I in DMSO solution, but rather PVP-I aqueous solution rapidly decay (see specification at paragraph [00087]).  Said aqueous solutions are already known to be stabilized by pH adjustment to 4.5 or less, as taught by Bhagwat.  Additionally, as noted above, while Applicant’s specification states the compositions were stable when the amount of gelling agent was greater than or equal to 0.5% or unstable, depending on the pH of the composition.  Applicant’s data does not provide any evidence that the addition of DMSO solution would not be stabilized in an acidic environment as already demonstrated in the prior art.  Thus, no “problem” is viewed from the addition of DMSO, for which a new “solution” is needed, other than what is already known.
In response to Applicant’s arguments regarding the teachings of Yu ‘418 and Yu ‘264, it is noted that the teachings of Yu are relied upon to demonstrate what would be comprehended by the term “gels” already taught in Capriotti.  Since Yu ‘418 and Yu ‘264 are in the same field as Capriotti, and teach what choices and amounts of gelling agents are already known, and Capriotti already teaches gels may be present in its compositions, it would be within the purview of the skilled artisan to include a gelling agent such as HEC in amount within Applicant’s claimed ranges, with a reasonable expectation of success. It is also noted the Yu references never teach DMSO in the claimed amounts is irritating, and also teach benefits of penetration enhancers, such as facilitating diffusion of the drug through the stratum corneum (e.g., see Yu ‘418 at paragraph [0009] and Yu ‘264 at paragraph [0008]).  Therefore, this argument is not persuasive.
In response to Applicant’s arguments regarding the teachings of Bhagwat, it is noted the teachings of Bhagwat objectively demonstrate stability of at least 12 months (e.g., Examples 4-6). Applicant does not state by what basis calculations of purity for 
In response to Applicant’s arguments regarding the teachings of Shantha, it is noted the teachings of Shantha are relied upon merely to demonstrate the suitability of PVP-I and DMSO as components for ophthalmic use; Shantha need not teach stabilizing PVP-I, as this is already taught by Bhagwat.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 26 November 2019:
Claims 1-5, 10, 13, 15, 16, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,770,466 in view of Bhagwat et al. (“Bhagwat”, US Patent 5,126,127).
Regarding claims 1 and 25, US ‘466 claims a stable topical ophthalmic gel compositions comprising 0.15% to 1.5% povidone iodine (PVP-I); 30% to 97% dimethyl sulfoxide (DMSO); 2.0% to 5% gelling agent which is hydroxyethylcellulose (HEC); and water or isotonic co-solvent, wherein the composition is free of additional anti-inflammatory drug (see claim 1).  The ophthalmic gel composition retains at least 85% of titratable iodine in povidone-iodine starting material for at least 72 hours (claim 12).  
US ‘466 does not specifically claim the limitation wherein the composition has a pH less than 4.5.
Bhagwat generally teaches povidone-iodine solutions are useful for treating the eye and as ophthalmic preparations (e.g., col. 1, lines 33-48), and specifically teaches that PVP-I having a pH of 4.0 to 4.5 is not toxic or irritating to the eye, and has improved stability compared to a solution of higher pH, e.g., pH 5.6 (e.g., see col. 6, line 9-16; col. 7, lines 3-17; Examples 1-6).  Bhagwat exemplifies compositions having 0.2%, 0.4%, and 0.5% PVP-I being stable for greater than 12 months (e.g., see Examples 4-6). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a pH less than 4.5; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because the selection of a pH less than 4.5, such as between 4.0 and 4.5, provides the benefit of increased stability for PVP-I, as taught by Bhagwat.
.  

Claims 1-5, 10, 13, 15, 16, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,398,725 (previously copending Application No. 15/667,033) in view of Bhagwat et al. (“Bhagwat”, US Patent 5,126,127).  
Regarding claims 1 and 25, US ‘725 claims a stable topical ophthalmic gel compositions comprising 0.15% to 1.5% povidone iodine (PVP-I); 30% to 97% dimethyl sulfoxide (DMSO); 2.0% to 5% gelling agent such as hydroxyethylcellulose (HEC); and water or isotonic co-solvent, wherein the composition is free of additional anti-inflammatory drug (e.g., see claim 1).  
US ‘725 does not specifically claim the limitation wherein the composition has a pH less than 4.5.
Bhagwat generally teaches povidone-iodine solutions are useful for treating the eye and as ophthalmic preparations (e.g., col. 1, lines 33-48), and specifically teaches that PVP-I having a pH of 4.0 to 4.5 is not toxic or irritating to the eye, and has improved stability compared to a solution of higher pH, e.g., pH 5.6 (e.g., see col. 6, line 9-16; col. 7, lines 3-17; Examples 1-6).  Bhagwat exemplifies compositions having 0.2%, 0.4%, and 0.5% PVP-I being stable for greater than 12 months (e.g., see Examples 4-6). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a pH less than 4.5; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because the selection of a 
The limitations of instant claims 2-5, 10, 13, 15, and 16 are covered in claims 2-13 of US ‘033.  

Claims 1-9, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 15/683,583 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
Regarding claims 1 and 25, US ‘583 claims a stable ophthalmically acceptable gel composition comprising 0.15% to 1.5% povidone iodine (PVP-I); 30% to 97% dimethyl sulfoxide (DMSO); 0.25% to less than 2.0% gelling agent, including cellulosic polymers such as hydroxyethyl cellulose; and water or isotonic co-solvent, wherein the composition has a pH less than 4.5, and is free of additional anti-inflammatory drug (e.g., see claims 1, 16, 17).  The limitations of instant claims 2-9, 15, and 16 are covered in claims 2-24 of US ‘583.  Therefore, the claims are drawn to the same subject matter and composition components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 13, 15, 16, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 15/818,348 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
Regarding claims 1 and 25, US ‘348 claims a stable gel composition comprising 0.15% to 1.5% povidone iodine (PVP-I); 30% to 97% dimethyl sulfoxide (DMSO); 0.25% to less than 2.0% gelling agent, including cellulosic polymers such as hydroxyethyl cellulose; and water or isotonic co-solvent, wherein the composition has a pH less than 4.5, and is free of additional anti-inflammatory drug (e.g., see claims 1, 16, 17).  The limitations of instant claims 2-9, 13, 15, and 16 are covered in claims 2-24 of US ‘348.  Therefore, the claims are drawn to the same subject matter and composition components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 13, 15, 16, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-30 of copending Application No. 15/865,155 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
Regarding claims 1 and 25, US ‘155 claims a stable ophthalmic pharmaceutical gel composition comprising 0.15% to 1.5% povidone iodine (PVP-I); 10% to 97% dimethyl sulfoxide (DMSO); 0.25% to less than 2.0% gelling agent, including cellulosic polymers such as hydroxyethyl cellulose; and water or isotonic co-solvent, wherein the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 13, 15, 16, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/765,148 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
Regarding claims 1 and 25, US ‘148 claims a stable ophthalmic pharmaceutical gel composition comprising 0.15% to 1.5% povidone iodine (PVP-I); 10% to 97% dimethyl sulfoxide (DMSO); 0.25% to less than 2.0% gelling agent, including cellulosic polymers such as hydroxyethyl cellulose; and water or isotonic co-solvent, wherein the composition has a pH less than 4.5, and is free of additional anti-inflammatory drug (e.g., see claims 1, 12, 13).  The limitations of instant claims 2-9, 13, 15, and 16 are covered in claims 2-17 of US ‘148.  Therefore, the claims are drawn to the same subject matter and composition components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 24 November 2020 have been fully considered but they are not persuasive.  
Regarding the ‘466 patent and the ‘033 application (now the ‘725 patent), Applicant argues Bhagwat fails to provide a reasonable expectation of success for stabilizing PVP-I in a DMSO solvent system.  Applicant also argues the Office action fails to explain why the 2.0% to 5.0% gelling agent of the claims in the ‘466 patent render obvious to 0.5% to 2.0% gelling agent as recited in the present claims.  This argument is not persuasive because, as noted above, Applicant’s specification does not teach a problem of instability of PVP-I in DMSO solution, but rather that PVP-I aqueous solution rapidly decay (see specification at paragraph [00087]).  Said aqueous solutions are already known to be stabilized by pH adjustment to 4.5 or less, as taught by Bhagwat.  Applicant’s data does not provide any evidence that the addition of DMSO to the aqueous solution of PVP-I would not be expected to stabilize in an acidic environment as already demonstrated in the prior art.  Regarding amounts, it is noted the range 0.5% to 2.0% gelling agent overlaps with 2.0% to 5% gelling agent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding the ‘583 application, the ‘348 application, the ‘155 application, and the ‘148 application, Applicant argues it would be premature to file a terminal disclaimer now. Applicant argues that, after allowable claims are indicated, the claims may be argued to be patentably distinguishable or a terminal disclaimer may be filed.  
.


Conclusion
No claims are allowed at this time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611